DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 9-14, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the instant Specification does not generally disclose a resin-formed article comprising polycarbonate/acrylonitrile-styrene-acrylate terpolymer (hereafter “PC/ASA”). Instead PC/ASA is disclosed in a specific example where the resin is not combined with inorganic fiber. Further, the examples with the specific resin do not have the range of 11 values but rather specific values associated with the property. Thus, claim 1 contains subject matter that was not described in the instant Specification in such a way to reasonable convey to one skilled in the art that the inventor had possession of the claimed invention. 
Further regarding claim 17, the instant Specification seems to indicate the opposite of what is claimed where the instant Specification states that in a region of more than 2 mm away from the joint portion, the resin-formed article may not be flush (i.e. outside the -50 to 50 micron range). 
The remaining claims are rejected for depending on claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 9-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the cross-sectional secondary moment calculation is confusing. It is not clear how width is defined and whether there is restraint on which side should be measured to determine width. It is further not clear, what tn  is as the variable is not in the equation. Instead t1 + t2 + t3 is present. It is not clear if there must be three members and what happens if there are less or more than 3 layers. It is further not clear how a member of the display device is defined and if this would include the cover member or not. 
The remaining claims are rejected for depending on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koganezawa et al. (WO 2015-098300 A1) in view of Suzuki (JP 2015-041050 A) or Zheng et al. (CN 205485165 U). US Pub. 2016/0303783 A1 will be used as an English language equivalent for the Koganezawa and all cites will refer to the US publication.
Regarding claims 1-3, 7, 11-13, and 16, Koganezawa discloses a plate glass and resin frame formed around the glass (abstract, Figs. 1-2, and [0077]-[0080]) where the only connection (support) of the glass to the resin article is at the bonding point (Fig. 2) and the article is used in a cover member in a display device ([0227]) . The resin is a polymer alloy of polycarbonate resin and ASA (PC/ASA) ([0201]) and contains an inorganic fiber ([0224]). A silane coupling agent, primer, and/or adhesive (bonding layer) is disposed on the glass side to be bonded ([0042] and [0189]-[0191]) where the silane coupling agent, primer, and/or adhesive include options, e.g. urethane resin, that do not include an acrylic resin (amount of acrylic resin is 0 mass%) ([0189]-[0191]). 
Koganezawa does not specifically disclose the display device comprising a display panel where the article is disposed on the display panel and a main surface of the plate glass is smaller than the main surface of the display panel. Koganezawa also does not further disclose a housing for storing the display panel where the glass plate is in direct contact by the housing. 
Suzuki discloses a liquid crystal display device in which a protective plate is arranged on the front surface of the display panel ([0001]) where the protective plate is made of glass and a lower frame (housing) stores the display panel ([0003]-[0006] and Fig. 1). The protective plate is smaller than the display panel as a conventional example where by providing the edge of the display panel in the housing, it is possible to prevent the display panel from popping out of the housing ([0006] and Fig. 1). 
Zheng discloses a display screen comprising a casing base, display module, cover plate on one side of the display module, and a casing frame arranged on two sides of the base and surrounding the display module and cover plate (page 1 of the translation) where in one embodiment, the side length of the cover plate is less than the side length of the touch and display modules (Fig. 4 and page 3 of the translation).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the glass and frame article used in display applications in Koganezawa should include a display panel that is stored in a housing where the main surface of the glass plate is smaller than the main surface or the display panel so the frame covers the edges of the display panel as taught in Suzuki as a conventionally known configuration for a display device and so the display panel is not able to pop out of the housing (Suzuki, [0006] and Fig. 1 and see Koganezawa, [0227] which discloses the article for use as a cover member for a light crystal display) or as taught in Zheng as a conventionally known configuration for a display device (Zheng, page 3 of the translation, and see Koganezawa, [0227] which discloses the article for use as a cover member for a light crystal display). Further, given the configuration of Koganezawa in view of Suzuki or Zheng, the plate glass will not directly contact the housing or frame that stores the display panel.
Regarding the cross-sectional secondary moment, Koganezawa discloses that there is no particular limitation to the thickness or size of the plate glass ([0188]) which teaches that the width and thickness of the glass plate may be any desired size including a size and thickness where the claimed formula is satisfied (see MPEP 2144.04 IV. A. where it has been held that it is prima facie obvious to adjust the size of an object).  
In the alternative, Suzuki discloses that the thickness of the protection plate is 1 to 5 mm (Suzuki, [0022]) or Zheng discloses the thickness of the cover plate is 0.1 to 3mm (Zheng, page 3). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the glass in Koganezawa to be 1 to 5 mm as taught in Suzuki or 0.1 to 3 mm as taught in Zheng as a conventionally known thickness for a protection plate for a display device. If the glass is 5 mm, the width of the glass plate would need to be at least about 14.4 mm ((150*12)/125) or if the glass is 3 mm, the width of the glass plate would need to be at least about 66 mm to satisfy the claimed range. Further, as shown in the figures in Koganezawa and Suzuki or Zheng the width of the glass plate is much greater than the thickness of the glass and the glass is only one part of the thickness of the display device (Koganezawa, Figs. 1 and 2; Suzuki, Figs. 2-5; or Zheng, Figs. 1-4) so that it would be obvious to one of ordinary skill in the art at the effective filing date of the invention that the width should be at least 3 times or even at least 22 times the thickness of the plate glass as a conventionally known configuration for plate glass which would result in the claimed range being satisfied.  
Regarding claims 4, 9, 14, and 17, Koganezawa discloses the faces of the glass sheet and resin frame being flush with each other including the rear and front surfaces (where either surface could face a display panel) so that the difference in height of the jointed part is at most 20 microns, preferably at most 10 microns ([0080]) at a distance of 2 mm more or less away from the joint.
Regarding claim 10, Koganezawa discloses the article used as a cover member for an automobile, airplane, bus, or the like or for a wearable or portable device all of which would be considered to be devices of a mobile body ([0227]-[0228]).

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 7/29/2022, with respect to the rejection(s) of claim(s) 1-4 and 11-15 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koganezawa in view of Suzuki or Zheng.
Applicant's remaining arguments filed 7/29/2022 have been fully considered but they are not persuasive. 
Applicant argues Koganezawa does not teach the resin article being PC/ASA resin with an inorganic filler. Applicant further argues Koganezawa is silent as to claimed Expression (1) which will provide impact resistance when the article is used in a vehicle where Suzuki or Zheng do not cure the deficiencies of Koganezawa.
Examiner respectfully disagrees.  As discussed above, Koganezawa is considered to disclose the resin member comprising PC/ASA with inorganic fiber ([0201] and [0224]).
In response to applicant's argument that none of Koganezawa, Suzuki, or Zheng disclose setting the dimensions of the display device to improve impact resistance, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, as discussed above, given the thicknesses taught in Suzuki or Zheng for the plate glass and the difference between thickness and width as may be seen in the figures or by the use of the term “plate” where the thickness would be expected or would be obvious to be much smaller than the width, the expression would be an obvious result of dimension selection based on the above facts. Thus, Koganezawa in view of Suzuki or Koganezawa in view Zheng is considered to render obvious the range in claimed Expression (1). 
Thus, for the reasons discussed above, the 35 USC 103 rejection over Koganezawa in view of Suzuki or Zheng is respectfully maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783